Citation Nr: 0843063	
Decision Date: 12/15/08    Archive Date: 12/23/08

DOCKET NO.  06-30 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1979 to 
January 1981.

This matter is before the Board of Veterans' Appeals (Board) 
from a November 2005 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico, 
which in pertinent part, declined to reopen a claim for 
service connection for PTSD.  The veteran timely filed a 
Notice of Disagreement (NOD) that same month.  The RO 
provided a Statement of the Case (SOC) in June 2006.   In 
September 2006, the RO received a congressional inquiry along 
with a letter from the veteran dated August 2006.  The RO 
accepted the letter as a timely substantive appeal.  In a 
September 2006 Supplemental Statement of the Case (SSOC), the 
RO reopened the claim for service connection for PTSD but 
denied this claim on the merits.  The RO provided additional 
SSOCs in February 2007 and April 2008.

In October 2008, the veteran testified at a video conference 
hearing before a Veterans Law Judge.  During the hearing, the 
veteran submitted additional evidence along with a waiver of 
initial RO consideration.  A transcript of the hearing is 
associated with the claims folder.

While the RO decided to reopen the veteran's claim, the Board 
must make its own determination as to whether new and 
material evidence has been received to reopen this claim.  
That is, the Board has a jurisdictional responsibility to 
consider whether a claim should be reopened, regardless of 
the RO's finding.  Jackson v. Principi, 265 F.3d 1366, 1369 
(Fed. Cir. 2001).

Other Matter

In an August 2005 correspondence, the veteran appeared to 
raise informal claims of entitlement to service connection 
for alcohol and drug abuse secondary to PTSD, a facial cut, 
and a neck injury.  However, during a November 2006 telephone 
conversation with the RO, the veteran indicated that he does 
not wish to file these claims.  See VA Report of Contact (VA 
Form 119) dated November 14, 2006. 

The Board's decision below reopens the veteran's claim for 
service connection for PTSD.  The reopened claim must be 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC for additional development.  VA will notify 
the appellant if further action is required on his part.


FINDINGS OF FACT

1.  In a December 1993 rating decision, the RO denied the 
veteran's claim for service connection for PTSD; the veteran 
did not file a timely substantive appeal.

2.  The evidence submitted since the December 1993 decision, 
to include VA medical records, an August 2006 letter from the 
veteran's VA counselor, and lay statements; was not 
previously of record, is not cumulative of previously 
considered evidence, and it relates to a previously 
unestablished fact necessary to substantiate the claim; it 
raises a reasonable possibility of substantiating the claim 
for service connection for PTSD.
 

CONCLUSIONS OF LAW

1.  The December 1993 RO decision that denied the veteran's 
claim for service connection claim for PTSD is final.  38 
U.S.C.A. § 7105 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.104, 
20.1103 (2008).

2.  Because the evidence received since the December 1993 RO 
decision is new and material, the claim for service 
connection for PTSD is reopened.  38 U.S.C.A. 
§ 5108 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.104, 3.156(a) 
(2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2008).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  38 C.F.R. 
§ 3.159(a)(5) (2008).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate a 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2008).  

As discussed in more detail below, sufficient evidence is of 
record to grant the veteran's application to reopen his claim 
for service connection for PTSD.  Therefore, no further 
development is needed with respect to this part of the 
appeal.  As noted above, the reopened claim is addressed 
further in the remand below. 

II. New and Material Evidence

a. Law and Regulations 

If a veteran does not file a notice of disagreement with the 
RO decision within the applicable time period, 38 U.S.C.A. § 
7105(c) provides that such a decision "shall become final and 
the claim will not thereafter be reopened or allowed. . . ."  
38 U.S.C.A. § 5108, however, provides an exception to this 
rule by requiring the Secretary to reopen a claim that has 
been finally decided and previously disallowed "[i]f new and 
material evidence is presented or secured" with respect to 
the claim. Fortuck v. Principi, 17 Vet. App. 173, 178 (2003) 
("The Secretary must reopen a previously and finally 
disallowed claim when 'new and material evidence' is 
presented or secured"); accord 38 C.F.R. § 3.156(a) ("A 
claimant may reopen a finally adjudicated claim by submitting 
new and material evidence").

The Board notes that the veteran filed his May 2005 claim 
that is the subject of this appeal after August 29, 2001, the 
effective date of the current version of 38 C.F.R. 
§ 3.156(a), which sets forth the standard for "new and 
material" evidence.  See Rodriguez v. Nicholson, 19 Vet. App. 
275, 289 (2005) (recognizing that the 2001 amendment to § 
3.156(a), which made the "new and material evidence" standard 
more stringent, applies to "any claim for benefits received 
by VA on or after August 29, 2001").  Accordingly, the 2001 
amended version of 38 C.F.R. § 3.156(a) controls in the 
present case.

Section 3.156(a) defines "new" evidence as "existing evidence 
not previously submitted to agency decisionmakers."  Thus, 
"[i]f the evidence was not in the record at the time of the 
final disallowance of the claim and is not cumulative of 
other evidence in the record, it is new."  Fortuck, 17 Vet. 
App. at 178.  "Material" evidence, in contrast, is "existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim."  38 C.F.R. § 3.156(a).  
"New" and "material" evidence may not "be cumulative or 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim."  38 C.F.R. §3.156(a).  In determining whether new and 
material evidence exists, the Board must "presume the 
credibility of the evidence and may not decline to reopen a 
claim for lack of new and material evidence merely because 
the proffered evidence is found to lack credibility." 
Fortuck, supra, at 179.

If the Board determines that the veteran has submitted new 
and material evidence, it must then "review the new evidence 
'in the context of' the old to determine whether the prior 
disposition of the claim should be altered."  Godfrey v. 
Brown, 7 Vet. App. 398, 405 (1995); accord Anderson v. Brown, 
9 Vet. App. 542, 546 (1996) (noting that, upon a finding that 
the veteran has presented new and material evidence, the 
Board "must reopen the claim and 'evaluate the merits of the 
veteran's claim in light of all the evidence, both new and 
old.'  Masors v. Derwinski, 2 Vet. App. 181, 185 (1992)").

b. Analysis 

The Board finds that the veteran has submitted new and 
material evidence in support of his claim.  Specifically, the 
post-December 1993 record reveals VA medical records dated 
November 2001 through August 2006, numerous stressor 
statements provided by the veteran, an August 2006 letter 
from the veteran's VA counselor, an August 2006 letter from 
the veteran's mother, and a November 2007 letter from the 
veteran's brother.  These documents qualify as "new" because 
none were previously submitted, they are relevant to the 
issue at hand and the evidence is not cumulative of 
previously considered evidence.  The additional evidence in 
question is also material because it includes a competent 
PTSD diagnosis based upon alleged in-service stressors.  Such 
evidence relates to a previously unestablished fact necessary 
to substantiate the claim; it raises a reasonable possibility 
of substantiating the claim for service connection for PTSD.  
As there is new and material evidence to reopen the claim, 
the Board must now make a determination on the merits: 
"review the new evidence 'in the context of' the old to 
determine whether the prior disposition of the claim should 
be altered."  Godfrey, 7 Vet. App. at 405; accord Anderson, 9 
Vet. App. at 546.  As explained in the remand below, 
additional development is warranted before the Board can 
address the merits of the veteran's claim.


ORDER

New and material evidence having been received, the claim for 
service connection for PTSD is reopened; this appeal is 
granted to this extent only. 




REMAND

A preliminary review of the record indicates that the 
veteran's claim for PTSD requires additional development.  
See 38 C.F.R. § 19.9 (authorizing the Board to remand a case 
"[i]f further evidence, clarification of the evidence . . . 
or any other action is essential for a proper appellate 
decision . . . .").

The veteran contends that he has PTSD due to stressors he 
experienced during service.  Specifically, he claims that 
during boot camp his drill instructors repeatedly beat him 
and took food off his tray at meal time.  The veteran also 
claims that immediately after graduation, one of his drill 
instructors threatened him with physical harm.  Another 
reported stressor includes witnessing a truck accident and 
the burning deaths of two friends.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  See 38 C.F.R. § 3.304(f).  The veteran has been 
diagnosed as having PTSD.  In an August 2006 letter and in 
August 2006 treatment notes, the veteran's VA counselor, 
G.L.M. (initials used to protect privacy), LCSW, associated 
the veteran's PTSD with the alleged personal assault.  
However, the Board notes that this opinion was not based on a 
verified in-service stressor.  Service connection for PTSD 
requires a verified stressor unless the veteran engaged in 
combat.  See 38 C.F.R. § 3.304(f).  As the record does not 
contain objective evidence (such as evidence that the veteran 
was awarded a Purple Heart or a Combat Infantry Badge) that 
the veteran engaged in combat, the events which the veteran 
asserts are the cause of his PTSD must be corroborated. 

There are several reasons why there is a duty to assist the 
veteran with his claim.  First, the claims file indicates 
that the veteran received mental health treatment at the 
Bakersfield Community Based Outpatient Clinic (CBOC) prior to 
November 2001.  There is no indication that the RO attempted 
to obtain these records from the Bakersfield, CA facility.  
As such records could be pertinent to the veteran's claim and 
are constructively of record, action should be taken to 
obtain and associate those records with the claims file.  
Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992) (holding that VA treatment records 
are considered to be constructively contained in claims 
folder and must be obtained before a final decision is 
rendered).

Second, the claims file indicates that the veteran started 
receiving Social Security disability benefits in 1991 for 
PTSD and/or a personality disorder.  As the veteran's claims 
include service connection for PTSD, records related to the 
award of those disability benefits may be relevant to the 
veteran's claim and should be obtained.  See 38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c)(2); see also 
Quartuccio v. Principi, 16 Vet. App. 183, 188 (2002); Voerth 
v. West, 13 Vet. App. 117, 121 (1999); Baker v. West, 11 Vet. 
App. 163, 169 (1998); Murincsak v. Derwinski, 2 Vet. App. 
363, 370-72 (1992).  

The veteran's alleged in-service stressors also require 
additional development.  In a November 2006 correspondence, 
the veteran stated that he witnessed two burning bodies after 
a truck accident.  An undated memorandum indicates that the 
RO contacted Camp Pendleton military police in an effort to 
obtain an accident report.  The RO was informed that all 
files are destroyed after 5-10 years.  In April 2007, the RO 
requested a copy of the report of the alleged accident from 
NCIS and the Provost Marshal's Office.  The accident date 
provided was February 1980.  Both agencies provided a 
negative response.  In August 2008, the veteran submitted the 
names of the two friends who he claims were burned in the 
truck accident.  He also provided an accident date of June 
1980.  The RO did not make any additional attempts to verify 
the alleged truck accident.

Verification of the truck accident should be attempted 
through all appropriate channels including the United States 
Army and Joint Services Record Research Center (JSRRC) 
(formerly United States Armed Services Center for Unit 
Records Research (CURR)).  The AMC/RO should also attempt 
verification of the alleged personal assaults through all 
appropriate channels.


As to the veteran's alleged in-service personal assault, such 
a PTSD claim involves different considerations.  See 38 
C.F.R. § 3.304(f)(3).  In Patton v. West, 12 Vet. App. 272, 
280 (1999) (quoting Cohen v. Brown, 10 Vet. App. 128, 145 
(1997), the Court recognized that it had at one point held 
"an opinion by a mental health professional based on a post-
service examination of the veteran cannot be used to 
establish the occurrence of a stressor[.]"  The latter 
statement, however, had been made in the "context of 
discussing PTSD diagnoses other than those arising from 
personal assault."  Id.  As to personal-assault cases, the 
Court noted that VA had provided for special evidentiary 
development procedures, "including interpretation of behavior 
changes by a clinician and interpretation in relation to a 
medical diagnosis."  Id.

The Board specifically notes that if a PTSD claim is based on 
a claimed in-service personal assault, evidence from sources 
other than the veteran's service records may corroborate the 
veteran's account of the stressor incident.  Examples of such 
evidence include, but are not limited to: records from law 
enforcement authorities, mental health counseling centers, 
hospitals, or physicians; and roommates, fellow service 
members, or clergy.  Evidence of behavior changes following 
the claimed assault is one type of relevant evidence that may 
be found in these sources.  Examples of behavior changes that 
may constitute credible evidence of the stressor include, but 
are not limited to: a request for a transfer to another 
military duty assignment; deterioration in work performance; 
substance abuse; episodes of depression, panic attacks, or 
anxiety without an identifiable cause; or unexplained 
economic or social behavior changes.  See M21- 1MR, Part IV, 
Subpart ii, Chapter 1, Section D, Subsection 17 (Dec. 13, 
2005).

VA will not deny a PTSD claim that is based on in-service 
personal assault without first advising the claimant that 
evidence from sources other than the veteran's service 
records or evidence of behavior changes may constitute 
credible supporting evidence of the stressor and allowing him 
or her the opportunity to furnish this type of evidence or 
advise VA of potential sources of such evidence.  VA may 
submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  38 
C.F.R. § 3.304(f)(3) (2008).

The RO did not sufficiently attempt to verify the veteran's 
alleged personal assaults.  In an August 2005 correspondence, 
the veteran stated that he collapsed several times on the 
obstacle course during boot camp.  He claimed he was 
malnourished because his drill instructors withheld food on a 
daily basis.  He further stated that he received medical 
treatment on at least one occasion.  In December 2005 and 
February 2006, the RO requested that NPRC search for 
additional medical records from the veteran's unit.  NPRC 
indicated that the only additional record it had was the 
veteran's entrance examination.  In February 2007, the RO 
asked the veteran to provide more information concerning the 
alleged injuries.  In March 2007, the RO requested "active 
duty inpatient clinical records for malnourishment from 
2/1/79 to 5/4/79 at Camp Pendleton."  NPRC indicated that no 
such records existed.  In November 2007, the veteran 
submitted the names of the three drill instructors who he 
claimed beat him and withheld food.  

While the RO made attempts to verify the veteran's in-service 
stressors, given the allegation of personal assaults and the 
information provided and as this appeal must be further 
developed as noted above, the RO should make a further 
attempt to verify the veteran's alleged in-service personal 
assaults.

In view of the foregoing, the case is REMANDED to the RO for 
the following development: 

1. Obtain and associate with the claims 
file VA medical records for the veteran 
from the VACBOC in Bakersfield, CA from 
January 1981 through October 2001.

2. Contact the SSA and obtain and 
associate with the claims file copies of 
the veteran's records regarding SSA 
benefits, including any SSA administrative 
decisions (favorable or unfavorable) and 
the medical records upon which the 
decisions were based.   

3. Advise the veteran that evidence from 
sources other than the veteran's service 
records may corroborate his account of the 
alleged in-service personal assault.  
Examples of such evidence include, but are 
not limited to: records from law 
enforcement authorities, mental health 
counseling centers, hospitals, or 
physicians; and statements from roommates, 
fellow service members, or clergy.  
Evidence of behavior changes following the 
claimed assault is one type of relevant 
evidence that may be found in these 
sources.  Examples of behavior changes 
that may constitute credible evidence of 
the stressor include, but are not limited 
to: a request for a transfer to another 
military duty assignment; deterioration in 
work performance; substance abuse; 
episodes of depression, panic attacks, or 
anxiety without an identifiable cause; or 
unexplained economic or social behavior 
changes.  See M21-1MR, Part IV, Subpart 
ii, Chapter 1, Section D, Subsection 17 
(Dec. 13, 2005). 

4. A copy of the veteran's stressor 
statements, to include his November 2006 
and August 2008 correspondence, along with 
copies of pertinent service personnel 
records should be forwarded to JSRRC for 
verification of the alleged truck 
accident.  All responses to the stressor 
verification request, to include negative 
responses, should be included in the 
claims file.

5. Attempt to verify the other alleged 
stressors through all appropriate channels 
including the JSRRC.

6. Schedule the veteran for a VA 
psychiatric examination for the purpose of 
determining the nature and etiology of any 
psychiatric disorder that is currently 
present.  The claims folder, to include a 
copy of this REMAND and any additional 
evidence received, to include any 
information provided by JSRRC, must be 
made available to and reviewed by the 
examiner prior to completion of the 
examination report, and the examination 
report must reflect that the claims file 
was reviewed. 

After determining whether the 
veteran meets the diagnostic 
criteria for a current acquired 
psychiatric disorder, to include 
PTSD, the psychiatrist is requested 
to provide an opinion as to whether 
it is at least as likely as not (50 
percent or greater probability) that 
any current psychiatric disorder(s) 
is causally linked to a verified in-
service stressor or to an alleged 
in-service personal assault.

The psychiatrist is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim.

The psychiatrist is also requested to 
provide a rationale for any opinion 
expressed and is advised that if a 
conclusion cannot be reached without 
resort to speculation, he or she should so 
indicate in the examination report.  Any 
tests or diagnostic studies deemed 
necessary should be performed.

7. After completion of any other 
development indicated by the record, with 
consideration of all evidence added to the 
record subsequent to the April 2008 SSOC, 
the AMC/RO must readjudicate the veteran's 
claim.  If the claim remains denied, the 
AMC/RO should issue an appropriate SSOC 
and provide the veteran an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
R. F. Williams
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




